ECHOSTAR CORPORATION 100 Inverness Terrace East Englewood, Colorado80112-5308 May 20, 2010 Via EDGAR Larry Spirgel Assistant Director Division of Corporation Finance U.S. Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C.20549-0404 Re: EchoStar Corporation (“EchoStar” or the “Company”) Form 10-K for the Fiscal Year Ended December 31, 2009 Filed March 1, 2010, as amended March 17, 2010 Definitive Proxy Statement on Schedule 14A Filed March 25, 2010 Dear Mr. Spirgel: EchoStar Corporation plans to respond to the comments contained in the May 12, 2010 letter from the Securities and Exchange Commission on or before June 4, 2010.Should you have any questions or concerns, please feel free to contact me at (720) 514-5297. Sincerely, /s/ Brandon Ehrhart Brandon Ehrhart Vice President and Associate General Counsel cc:Scott Hodgdon, SEC Kathleen Krebs, SEC 100 Inverness Terrace East, Englewood, CO 80112Tel: 303.706.4000
